NO. 12-07-00378-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

THE STATE OF TEXAS FOR§
			APPEAL FROM THE 

THE BEST INTEREST AND§
			COUNTY COURT OF

PROTECTION OF M.D.B.§
			SMITH COUNTY, TEXAS
 
MEMORANDUM OPINION

PER CURIAM

	M.D.B. appeals from an order of commitment for temporary inpatient mental health services. 
After a jury trial, the trial court ordered M.D.B. committed to Rusk State Hospital for a period not
to exceed ninety days.  M.D.B.'s counsel filed a brief in compliance with Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex.
Crim. App. 1969).  We affirm.

Analysis Pursuant to Anders v. California
	M.D.B.'s counsel filed a brief in compliance with Anders and Gainous, stating that he has
diligently reviewed the appellate record and is of the opinion that the record reflects no reversible
error and that there is no error upon which an appeal can be predicated.  He further relates that he
is well acquainted with the facts in this case.  See In re L.E.H., 228 S.W.3d 219, 220 (Tex. App.-
San Antonio 2007, no pet.) (applying Anders procedure in appeal from court ordered mental health
commitment).  In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978), M.D.B.'s brief presents a chronological summation of the procedural history of
the case, and further states that M.D.B.'s counsel is unable to raise any arguable issues for appeal. (1) 
We have likewise reviewed the record for reversible error and have found none.

Conclusion
	As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), M.D.B.'s counsel
has moved for leave to withdraw.  We carried the motion for consideration with the merits of the
appeal.  Having done so and finding no reversible error, M.D.B.'s counsel's motion for leave to
withdraw is hereby granted and the trial court's order of commitment for temporary inpatient mental
health services is affirmed.



Opinion delivered July 31, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.









(PUBLISH)
1.  Counsel for M.D.B. certified in his motion to withdraw that he provided M.D.B. with a copy of his brief
and that M.D.B. was given time to file his own brief in this cause.  The time for filing such a brief has expired and
we have received no pro se brief.